Exhibit 10.1
EXECUTION COPY
 
INVESTMENT AGREEMENT
Between
SEACOAST BANKING CORPORATION OF FLORIDA
and each of the
PURCHASERS NAMED HEREIN
Dated as of April 8, 2010
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURCHASE; ESCROW; CLOSING
    2  
1.1. Purchase
    2  
1.2. Escrow; Closing
    2  
1.3. Contingent and Non-Contingent Shares
    3  
ARTICLE II REPRESENTATIONS AND WARRANTIES
    4  
2.1. Disclosure
    4  
2.2. Representations and Warranties of the Company
    5  
2.3. Representations and Warranties of Each Purchaser
    17  
ARTICLE III COVENANTS
    22  
3.1. Filings; Other Actions
    22  
3.2. Access, Information and Confidentiality
    24  
3.3. Waiver of Change-of-Control Rights
    25  
ARTICLE IV ADDITIONAL AGREEMENTS
    25  
4.1. Transfer Restrictions
    25  
4.2. Legend
    26  
4.3. Reservation for Issuance
    28  
4.4. [Reserved]
    28  
4.5. Indemnity
    28  
4.6. Exchange Listing
    30  
4.7. Tax Treatment of Convertible Preferred Stock
    30  
ARTICLE V CONDITIONS TO CLOSING; TERMINATION
    30  
5.1. Conditions to Each Purchaser’s Obligations
    30  
5.2. Conditions to Company’s Obligations
    32  
5.3. Release of Escrow Funds
    33  
5.4. Termination
    33  
5.5. Rescission
    33  
ARTICLE VI MISCELLANEOUS
    34  
6.1. Survival
    34  
6.2. Expenses
    34  
6.3. Amendment; Waiver
    34  
6.4. Counterparts and Facsimile
    34  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.5. Governing Law
    34  
6.6. WAIVER OF JURY TRIAL
    34  
6.7. Notices
    34  
6.8. Entire Agreement, Etc.
    35  
6.9. Interpretation; Other Definitions
    36  
6.10. Captions
    37  
6.11. Severability
    37  
6.12. No Third Party Beneficiaries
    37  
6.13. Time of the Essence
    37  
6.14. Effectiveness
    37  
6.15. Public Announcements
    37  
6.16. Specific Performance
    38  
6.17. Independent Nature of Purchasers’ Obligations and Rights
    38  
6.18. Survival
    38  

ii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
Exhibit A-1:
  Preferred Stock Articles of Amendment; Series B Preferred Stock
Exhibit A-2:
  Preferred Stock Articles of Amendment; Series C Preferred Stock
Exhibit B:
  Escrow Agreement
Exhibit C:
  Form of Registration Rights Agreement
Exhibit D:
  Procedures to be Followed for an Early Non-Contingent Share Closing

iii



--------------------------------------------------------------------------------



 



     THIS INVESTMENT AGREEMENT dated as of April 8, 2010 (this “Agreement”), by
and between Seacoast Banking Corporation of Florida, a Florida corporation (the
“Company”), and each of the respective investors set forth on the signature
pages hereto as a “Purchaser” (collectively, the “Purchasers”), is effective as
provided in Section 6.14.
RECITALS:
     The Company will sell to the Purchasers, and the Purchasers will purchase
from the Company, on the terms and subject to the conditions set forth herein,
shares of up to two series of mandatorily convertible noncumulative nonvoting
preferred stock of the Company, par value $.10 per share (the “Convertible
Preferred Stock”), which are convertible into shares of the Company’s common
stock, $0.10 par value per share (the “Common Stock”).
     The term “Securities” refers collectively to (i) the shares of Convertible
Preferred Stock and (ii) the shares of Common Stock into which the Convertible
Preferred Stock is convertible. When purchased, the Convertible Preferred Stock
will have the terms set forth in the respective articles of amendment to the
Company’s Amended and Restated Articles of Incorporation, as amended (the
“Articles of Incorporation”) with respect to each series in the form attached
hereto as
     Exhibit A-1 and Exhibit A-2 (collectively, the “Preferred Stock Articles of
Amendment”) made a part of the Company’s Articles of Incorporation by the filing
of the Preferred Stock Articles of Amendment with the Secretary of State of the
State of Florida (the “Florida Secretary”) on the Closing Date (as defined in
Section 1.2 hereto).
     The Securities are being offered and sold at an aggregate Purchase Price of
$250 million, and, subject to the conditions set forth herein, the proceeds will
be held in escrow pursuant to the Escrow Agreement attached as Exhibit B hereto
(the “Escrow Agreement”) for purposes of qualifying the Company’s bank
subsidiary, Seacoast National Bank (the “Bidder” or the “Bank”), to make one or
more bids (the “Bid”) to the Federal Deposit Insurance Corporation (“FDIC”) to
acquire the assets and liabilities (the “Acquisition”) of a bank that has been
placed in receivership (the “Target Institution”). The shares of Convertible
Preferred Stock offered, less the Non-Contingent Shares (as defined below), are
referred to as the “Contingent Shares.” The Contingent Shares, if issued, will
be designated as the Company’s Series C mandatorily convertible noncumulative
nonvoting preferred stock, par value $.10 per share having an initial Conversion
Price of $1.55 (the “Series C Preferred Stock”).
     In the event the Company delivers a Notice of Non-Qualification, a Notice
of Higher Bid, a Failure to Bid Notice, a Delay Notice or an Escrow Termination
Notice (each as defined in the Escrow Agreement), then the Company and the
Purchasers will complete the Purchasers’ purchase of $50 million (the
“Non-Contingent Purchase Amount”) of shares of Convertible Preferred Stock (the
“Non-Contingent Shares”). Each such Purchaser has indicated to the Company the
number of Non-Contingent Shares it intends to purchase (the “Non-Contingent
Allocation”). The Non-Contingent Shares will be designated as the Company’s
Series B mandatorily convertible noncumulative nonvoting preferred stock, par
value $.10 per share having an initial Conversion Price of $1.45 (the “Series B
Preferred Stock”).

 



--------------------------------------------------------------------------------



 



     The terms of the Series B Preferred Stock and the Series C Preferred Stock,
if issued, will be identical except for the Conversion Price and Conversion
Ratio (each, as defined in the respective Preferred Stock Articles of
Amendment.)
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties, intending to be legally bound, agree as follows:
ARTICLE I
PURCHASE; ESCROW; CLOSING
     1.1. Purchase. On the terms and subject to the conditions set forth herein,
each Purchaser will purchase from the Company, and the Company will sell to each
such Purchaser, the number of shares of Convertible Preferred Stock and at the
purchase price per share (the “Price per Share”) and the total purchase price
(the “Purchase Price”) set forth on such Purchaser’s signature page hereto.
     1.2. Escrow; Closing.
     (a) Upon the execution of this Agreement by each Purchaser and the Company,
(i) each Purchaser has deposited directly by wire transfer the applicable
Purchase Price with SunTrust Bank, as Escrow Agent (the “Escrow Agent”),
pursuant to that certain Escrow Agreement (in the form attached hereto as
Exhibit B) among the Purchasers, the Company and the Escrow Agent (as it may be
amended from time to time, the “Escrow Agreement”) and (ii) the Company has
issued instructions to Continental Stock Transfer and Trust Company, the
Company’s transfer agent (the “Transfer Agent”) authorizing the issuance to each
Purchaser of the shares of Convertible Preferred Stock specified on each such
Purchaser’s signature page hereto concurrent with the Escrow Agent’s release of
the Purchase Price to the Company pursuant to the Escrow Agreement.
     (b) As specified in the Escrow Agreement and on the dates specified
therein, the Escrow Agent shall release the applicable Purchase Price to the
Company, and if applicable return the applicable contingent portions of the
Purchase Price to the respective Purchaser, and the Transfer Agent shall issue
the applicable shares of Convertible Preferred Stock to each Purchaser. The
release of funds to the Company and the concurrent issuance of shares of
Convertible Preferred Stock to the Purchasers shall be referred to herein as the
“Closing” and the date of the Closing shall be referred to herein as the
“Closing Date.”
     (c) If any Purchaser is prohibited from consummating its purchase of shares
of Convertible Preferred Stock on other than a delivery-versus payment (“DVP”)
basis and such Purchaser has indicated to the Company in writing (by marking
such Purchaser’s signature page hereto or otherwise) that such Purchaser is
relying on this Section 1.2(c) instead of on Sections 1.2(a), (b) and (d) (in
such event, such Purchaser shall be referred to in certain provisions hereof as
a “Section 1.2(c) Purchaser”),

-2-



--------------------------------------------------------------------------------



 



Section 1.2(a), Section 1.2(b) and Section 1.2(d) shall not apply and shall have
no force or effect with respect to a Section 1.2(c) Purchaser, and this
Section 1.2(c) shall apply instead. This Section 1.2(c) shall not apply and
shall have no force or effect with respect to any Purchaser that is not a
Section 1.2(c) Purchaser. If a Purchaser is a Section 1.2(c) Purchaser, then not
later than 4:00 p.m. (New York City time) on the Closing Date designated by the
Company to such Purchaser in writing as far in advance as practicable but in any
event at least one business day prior to such Closing Date (i) such Purchaser
shall pay its Purchase Price by wire transfer of funds immediately available to
the Company to an account designated by the Company and (ii) the Company shall
issue instructions to the Transfer Agent to issue, in certificated form prior to
and in consideration of payment in full of the Purchase Price by the Purchaser
on the same business day, the shares of Convertible Preferred Stock specified on
such Purchaser’s signature page hereto concurrent with such Purchaser’s payment
of its Purchase Price to the Company; provided, however, that if such Purchaser
requires physical certificates, then the Company shall instruct the Transfer
Agent to deliver certificates representing the shares of Convertible Preferred
Stock to such Purchaser prior to such Purchaser’s payment of its Purchase Price
to the Company.
     (d) It is understood that, with respect to CapGen Capital Group III LP
(“CapGen” and a “Section 1.2(d) Purchaser”), such Purchaser is relying on this
Section 1.2(d) instead of on Sections 1.2(a), (b) and (c) and Section 1.2(a),
Section 1.2(b) and Section 1.2(c) shall not apply and shall have no force or
effect with respect to such Purchaser, and this Section 1.2(d) shall apply
instead. This Section 1.2(d) shall not apply and shall have no force or effect
with respect to any Purchaser other than CapGen. CapGen will as soon as
reasonably practicable and not later than 10 days following the receipt of
necessary regulatory approvals pay its Purchase Price for the Non-Contingent
Shares (if only Non-Contingent Shares are being sold hereunder), and not later
than 10 days following the later of (x) the receipt of necessary regulatory
approvals and (y) notice from the Company that the Bidder is the winning Bidder
on the Acquisition pay its Purchase Price for the Contingent Shares and
Non-Contingent Shares (if Contingent Shares and Non-Contingent Shares are being
sold concurrently hereunder), in each case by wire transfer of immediately
available funds to the Company.
     (e) Notwithstanding anything to the contrary contained in this Agreement,
if the Company shall decide to close the offering of Non-Contingent Shares prior
to any Closing with respect to Contingent Shares the procedures set forth in
Exhibit D shall apply.
     1.3. Contingent and Non-Contingent Shares. The total Purchase Price
specified on the Purchaser’s signature page is the total purchase price for the
Contingent Shares and Non-Contingent Shares subscribed irrevocably by the
Purchaser hereunder. If a Purchaser has given written direction on the signature
page of this Agreement or has provided a letter of direction executed by the
Purchaser and the Company that it elects not to purchase Non-Contingent Shares,
then such Purchaser shall have no obligation to purchase Non-Contingent Shares
and the Purchase Price for the Non-Contingent Shares shall be zero, and all its
funds held by the Escrow

-3-



--------------------------------------------------------------------------------



 



Agent shall be applied or refunded in accordance with the Escrow Agreement. The
Non-Contingent Shares will be sold by the Company regardless of whether the
Company is qualified to make a bid or is the winning bidder to the FDIC for an
acquisition of the Target Institution. The portion of the total Purchase Price
applicable to the Contingent Shares shall be refunded to each Purchaser as
provided in the Escrow Agreement in the event the Company delivers a Notice of
Non-Qualification, a Notice of Higher Bid, a Failure to Bid Notice, a Delay
Notice or an Escrow Termination Notice (each as defined in the Escrow
Agreement). The Purchase Price for the Non-Contingent Shares shall be retained
in Escrow and be applied to purchase the Non-Contingent Shares.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1. Disclosure.
     (a) On or prior to April 6, 2010, the Company delivered to the Purchasers
and Purchasers delivered to the Company a schedule (a “Disclosure Schedule”)
setting forth disclosures either in response to an express disclosure
requirement contained herein or as an exception to one or more representations
or warranties contained in Section 2.2 with respect to the Company, or in
Section 2.3 with respect to any Purchaser, or to one or more covenants contained
in Article III.
     (b) As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company and the
Company’s subsidiaries (“Company Subsidiaries”) taken as a whole. As used in
this Agreement, the term “Material Adverse Effect” means any circumstance,
event, change, development or effect that, individually or in the aggregate,
(1) is material and adverse to the business, assets, results of operations,
financial condition or prospects of the Company and the Company Subsidiaries
taken as a whole or (2) would materially impair the ability of the Company to
perform its obligations under this Agreement or to consummate the Closing;
provided, however, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles generally
applicable to banks or their holding companies, (B) changes, after the date
hereof, in applicable laws, rules and regulations or interpretations thereof by
Governmental Entities (as defined below), (C) actions or omissions of the
Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Purchasers, (D) changes, after the date hereof, in
general economic, monetary or financial conditions, including changes in
prevailing interest rates, credit markets, secondary mortgage market conditions
or housing sales and pricing trends, (E) changes in the market price or trading
volumes of the Common Stock or the Company’s other securities (but not the
underlying causes of such changes), (F) changes in global or national political
conditions, including the outbreak or escalation of war or acts of terrorism,
and (G) the

-4-



--------------------------------------------------------------------------------



 



public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (F), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Company Subsidiaries, taken as a whole, relative to other similarly situated
banks, savings associations or their holding companies generally.
     (c) “Previously Disclosed” with regard to (1) a party means information set
forth on its Disclosure Schedule and (2) the Company means information publicly
disclosed by the Company in (A) its Annual Report on Form 10-K for the fiscal
year ended December 31, 2009, as filed by it with the Securities and Exchange
Commission (“SEC”) (the “Company 10-K”), (B) its Preliminary Proxy Statement on
Schedule 14A, as filed by it with the SEC on March 22, 2010, as the same may be
amended to authorize additional shares of Common Stock and/or to approve the
issuance of the Common Stock upon conversion of the Convertible Preferred Stock,
(C) any Current Report on Form 8-K filed or furnished by it with the SEC since
January 1, 2010 available prior to the date hereof or (D) the Form 13-D filed by
CapGen and its affiliates on April 1, 2010.
     2.2. Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser, as of the date hereof and as of the Closing Date
(except to the extent made only as of a specified date in which case as of such
date), that:
     (a) Organization and Authority.
     (1) The Company is a corporation duly organized and validly existing under
the laws of the State of Florida, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and where failure to
be so qualified would have a Material Adverse Effect, and has the corporate
power and authority to own its properties and assets and to carry on its
business as it is now being conducted. The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (“BHC
Act”). The Company has furnished to Purchaser true, correct and complete copies
of the Articles of Incorporation and bylaws as in effect on March 31, 2010.
     (2) Each Company Significant Subsidiary is duly organized and validly
existing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is being conducted. As used herein, (i) “Subsidiary” means, with respect to
any person, corporation, partnership, joint venture, limited liability company
or other entity (1) of which such person or a subsidiary of such person is a
general partner or (2) at least a majority of the securities or other interests,
which by their terms, have ordinary voting power to elect a majority of the
board of directors or persons performing

-5-



--------------------------------------------------------------------------------



 



similar functions with respect to such entity is directly or indirectly owned by
such person; (ii) “Company Subsidiary” means any Subsidiary of the Company;
(iii) “Company Significant Subsidiary” means any Significant Subsidiary of the
Company; and (iv) “Significant Subsidiary” means, with respect to any person,
any Subsidiary that would constitute a “significant Subsidiary” of such person
within the meaning of Rule 1-02 of Regulation S-X of the SEC. The Bank is duly
organized and validly existing as a national banking association, and its
deposit accounts are insured up to applicable limits by the FDIC.
          (b) Capitalization. The Company has the capitalization set forth on
Schedule 2.2(b). All of the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and were not issued in violation of any pre-emptive rights,
resale rights, rights of first refusal or similar rights. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote are issued and outstanding. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. Except as Previously
Disclosed, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company. Except as
Previously Disclosed with respect to registration rights granted to CapGen and
the U.S. Department of the Treasury and the registration rights granted under
this Agreement, there are no agreements or arrangements under which the Company
is obligated to register the sale of any of their securities under the
Securities Act. Other than repurchase agreements entered into in the ordinary
course of the Bank’s business, there are no outstanding securities of the
Company or which contain any provisions requiring the Company to redeem or
repurchase such securities, and there are no contracts, commitments,
understandings or arrangements by which the Company is bound to redeem a
security of the Company.
          (c) Company Subsidiaries. Exhibit 21 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 sets forth a list of the Company
Subsidiaries, including the Company’s Significant Subsidiaries, which were
required to be set forth by SEC rules in such exhibit. Except for the statutory
trusts established by the Company and that have issued and outstanding trust
preferred securities, the Company owns, directly or indirectly, all of the
issued and outstanding shares of capital stock of or all other equity interests
in each of the Company Subsidiaries, free and clear of any liens, charges,
adverse rights or claims, pledges, covenants, title defects, security interests
and other encumbrances of any kind (“Liens”), and all of such shares or equity
interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. No Company Subsidiary has or is bound by any
outstanding

-6-



--------------------------------------------------------------------------------



 



subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of capital stock,
any other equity security or any voting debt or any securities representing the
right to purchase or otherwise receive any shares of capital stock, any other
equity security or any voting debt of such Company Subsidiary.
     (d) Authorization.
     (1) The Company has the corporate power and authority to enter into this
Agreement, the Escrow Agreement, the Registration Rights Agreement and to
establish the Series B Preferred Stock and the Series C Preferred Stock and to
enter into such other transaction documents, instruments and agreements as may
be necessary and appropriate and to carry out its obligations hereunder and
under such other transaction documents, instruments and agreements, subject, in
the case of the conversion (the “Conversion”) of the Convertible Preferred Stock
into Common Stock, to the prior approval of the Company’s stockholders of
(i) the Conversion for purposes of Rule 5635 of the Nasdaq Stock Market Rules
and (ii) the authorization of additional shares of Common Stock by amendment of
the Company’s Articles of Incorporation to approve the increase in the number of
authorized shares of Common Stock to permit the Conversion in full and for
general corporate purposes (the “Stockholder Approvals”). The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly authorized by the
Company’s board of directors (the “Board of Directors”), subject, with respect
to the Conversion and the issuance of the Common Stock issuable upon Conversion,
to the Stockholder Approvals. This Agreement has been duly and validly executed
and delivered by the Company and, assuming the due authorization, execution and
delivery by each Purchaser, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).
Other than the Stockholder Approvals with respect to the Conversion and the
issuance of the Common Stock issuable upon Conversion, no other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.
     (2) Neither the execution and delivery by the Company of this Agreement,
the Escrow Agreement, the Registration Rights Agreement, nor the consummation of
the transactions contemplated hereby, nor compliance by the Company with any of
the provisions hereof (including the conversion provisions of the Convertible
Preferred Stock), will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result

-7-



--------------------------------------------------------------------------------



 



in a right of termination or acceleration of, or result in the creation of any
Lien upon any of the material properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions (i) of the Company’s
Articles of Incorporation or bylaws or the articles of association, charter,
bylaws or other governing instrument of any Company Significant Subsidiary,
subject in the case of the authorization and issuance of the shares of Common
Stock to be issued on conversion of the Convertible Preferred Stock to be
purchased under this Agreement, to the receipt of the Stockholder Approvals or
(ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any Company
Significant Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Significant Subsidiary or any of the properties or assets
of the Company or any Company Subsidiary may be subject, or (B) subject to
compliance with the statutes and regulations referred to in Section 2.2(e) and
the Nasdaq Marketplace Rules, violate any law, statute, ordinance, rule,
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to the Company or any Company Subsidiary
or any of their respective properties or assets, except in the case of clauses
(A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to have a Material Adverse Effect. The issuance and sale
of the shares of Convertible Preferred Stock hereunder does not contravene the
rules and regulations of Nasdaq Global Select Market.
          (e) Governmental Consents. Other than the securities or blue sky laws
of the various states and the authorization for listing on the Nasdaq Global
Select Market of the shares of Common Stock into which the Convertible Preferred
Stock is convertible, no material notice to, registration, declaration or filing
with, exemption or review by, or authorization, order, consent or approval of,
any court, administrative agency or other governmental authority, whether
federal, state, local or foreign, or any applicable industry self-regulatory
organization (each, a “Governmental Entity”), or expiration or termination of
any statutory waiting period, is necessary for the consummation by the Company
of the sale of the Securities contemplated by this Agreement; provided, however,
the FDIC has not approved the Company to make a Bid for the Acquisition of the
Target Institution and no Governmental Entity has approved the Acquisition.
          (f) Financial Statements. Each of the consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of income, stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the SEC after December 31, 2009 and prior to the date hereof,
(1) has been prepared from, and are in accordance with, the books and records of
the Company and the Company Subsidiaries, (2) complied as to form, as of their
respective date of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (3) have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved and (4) present fairly in all
material respects the consolidated financial

-8-



--------------------------------------------------------------------------------



 



position of the Company and the Company Subsidiaries as of the dates set forth
therein and the consolidated results of operations, changes in stockholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein, subject, in the case of any unaudited financial
statements, to normal recurring year-end adjustments, which would not be
material, individually or in the aggregate.
     (g) Reports.
     (1) Since December 31, 2008, the Company and each Company Subsidiary has
filed all material reports, registrations, documents, filings, statements and
submissions, together with any amendments thereto, that it was required to file
with any Governmental Entity (the foregoing, collectively, the “Company
Reports”) and has paid all material fees and assessments due and payable in
connection therewith. As of their respective dates of filing, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Entities. To the knowledge of the
Company, as of the date hereof, there are no outstanding comments from the SEC
or any other Governmental Entity with respect to any Company Report. In the case
of each such Company Report filed with or furnished to the SEC, such Company
Report did not, as of its date or if amended prior to the date hereof, as of the
date of such amendment, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements made in it, in light of the circumstances under which they
were made, not misleading and complied as to form in all material respects with
the applicable requirements of the Securities Act of 1933, as amended, and the
SEC’s rules and regulations thereunder (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended, and the SEC’s rules and regulations thereunder
(the “Exchange Act”). With respect to all other Company Reports, the Company
Reports were complete and accurate in all material respects as of their
respective dates, as amended. Since January 1, 2009, the Company has timely
filed all documents required to be filed with the SEC pursuant to
Sections 13(a), 14(a) and 15(d) of the Exchange Act or pursuant to the
Securities Act.
     (2) The records, systems, controls, data and information of the Company and
the Company Subsidiaries are recorded, stored, maintained and operated under
means that are under the exclusive ownership and direct control of the Company
or the Company Subsidiaries or their accountants (including all means of access
thereto and therefrom), except for any non-exclusive ownership and non-direct
control that would not reasonably be expected to have a material adverse effect
on the system of internal accounting controls described below in this
Section 2.2(g). Except as may have been Previously Disclosed, the Company
(A) has implemented and maintains disclosure controls and procedures (as defined
in Rule 13a-15(e) of the Exchange Act) to ensure that material information
relating to the Company, including the consolidated Company Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed,

-9-



--------------------------------------------------------------------------------



 



based on its most recent evaluation prior to the date hereof, to the Company’s
outside auditors and the audit committee of the Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.
          (h) Properties and Leases. Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and the Company Subsidiaries have
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from Liens that would affect the value
thereof or interfere with the use made or to be made thereof by them. Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and the Company Subsidiaries hold all leased real or personal property under
valid and enforceable leases with no exceptions that would interfere with the
use made or to be made thereof by them.
          (i) Taxes. (1) Each of the Company and the Company Subsidiaries has
(x) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and such
Tax Returns are true and complete in all material respects and (y) paid in full
all material Taxes due or made adequate provision in the financial statements of
the Company (in accordance with GAAP) for any such Taxes, whether or not shown
as due on such Tax Returns; (2) no material deficiencies for any Taxes have been
proposed, asserted or assessed in writing against or with respect to any Taxes
due by or Tax Returns of the Company or any of the Company Subsidiaries which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided;
(3) there are no material Liens for Taxes upon the assets of either the Company
or the Company Subsidiaries, except for statutory Liens for current Taxes not
yet due or Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided; and (4) none of the Company or any Company Subsidiary has engaged in
any transaction that is a “listed transaction” for federal income tax purposes
within the meaning of Treasury Regulations section 1.6011-4, which has not yet
been the subject of an audit that has been completed and resolved. The issuance
of the Convertible Preferred Stock purchased from the Company by all Purchasers
pursuant to this Agreement will result in the Company undergoing an ownership
change for purposes of Section 382 of the Code. For purposes of this Agreement,
“Taxes” shall mean all taxes, charges, levies, penalties or other assessments
imposed by any United States federal, state, local or foreign taxing authority,
including any income, excise, property, sales, transfer, franchise, payroll,
withholding, social security or other taxes, together with any interest,
penalties, addition to tax, or additional amount attributable thereto, any
liability attributable to the foregoing as a transferee and any payments made or
owing to any other person measured by such taxes, charges, levies, penalties

-10-



--------------------------------------------------------------------------------



 



or other assessment, whether pursuant to a tax indemnity agreement, tax sharing
payment or otherwise (other than pursuant to commercial agreements or Benefit
Plans). For purposes of this Agreement, “Tax Return” shall mean any return,
report, information return or other document (including any related or
supporting information) required to be filed with any taxing authority with
respect to Taxes, including all information returns relating to Taxes of third
parties, any claims for refunds of Taxes and any amendments or supplements to
any of the foregoing.
     (j) Absence of Certain Changes. Since December 31, 2009, (1) the Company
and the Company Subsidiaries have conducted their respective businesses in all
material respects in the ordinary course, consistent with prior practice, other
than seeking to participate in a bid to the FDIC for the Target Institution and
the offer and potential sale and issuance of the Contingent Shares and the
Non-Contingent Shares, (2) except for publicly disclosed ordinary dividends on
the Common Stock and outstanding preferred stock of the Company, the Company has
not made or declared any distribution in cash or in kind to its stockholders or
issued or repurchased any shares of its capital stock or other equity interests
and (3) no event or events have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.
     (k) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(1) liabilities that have been Previously Disclosed or have arisen since
December 31, 2009 in the ordinary and usual course of business and consistent
with past practice, (2) contractual liabilities under (other than liabilities
arising from any breach or violation of) agreements Previously Disclosed or not
required by this Agreement to be so disclosed and (3) liabilities that have not
had and would not reasonably be expected to have a Material Adverse Effect.
     (l) Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Securities to be issued pursuant to this
Agreement under the Securities Act), that has caused or would cause the
offering, issuance or sale of any of the Securities to the Purchasers pursuant
to this Agreement to be subject to the registration requirements of the
Securities Act. Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Securities.
     (m) Status of Securities. The shares of Convertible Preferred Stock (upon
filing of the related Preferred Stock Articles of Amendment with the Florida
Secretary) to be issued pursuant to this Agreement have been duly authorized by
all necessary corporate action. When issued and sold against receipt of the
consideration therefor as provided in this Agreement, such shares of Convertible
Preferred Stock will be validly

-11-



--------------------------------------------------------------------------------



 



issued, fully paid and nonassessable and will not subject the holders thereof to
personal liability. The shares of Common Stock issuable upon the Conversion of
the Convertible Preferred Stock, if any, will, upon receipt of the Stockholder
Approvals and the filing of the Articles of Amendment to the Company’s Articles
of Incorporation with the Florida Secretary to increase the number of shares of
Common Stock authorized, have been duly authorized by all necessary corporate
action and when so issued upon such conversion will be validly issued, fully
paid and nonassessable, will not subject the holders thereof to personal
liability and will not be subject to preemptive rights of any other stockholder
of the Company.
     (n) Litigation and Other Proceedings. Except as Previously Disclosed, there
is no pending or, to the knowledge of the Company, threatened, claim, action,
suit, investigation or proceeding, against the Company or any Company Subsidiary
or to which any of their assets are subject, nor is the Company or any Company
Subsidiary subject to any order, judgment or decree, in each case except as
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect or as
Previously Disclosed in the case of dividends and distributions on outstanding
Company securities, there is no unresolved violation, or material criticism or
exception by any Governmental Entity with respect to any report or relating to
any examinations or inspections of the Company or any Company Subsidiaries.
     (o) Compliance with Laws.
     (1) The Company is a bank holding company registered under the BHC Act; the
Company and each of its subsidiaries have conducted their businesses in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably be
expected to have a Material Adverse Effect.
     (2) The Company and each Company Subsidiary have all material permits,
licenses, franchises, authorizations, orders and approvals of, and have made all
filings, applications and registrations with, Governmental Entities that are
required in order to permit them to own or lease their properties and assets and
to carry on their business as presently conducted and that are material to the
business of the Company or such Company Subsidiary. The Company and each Company
Subsidiary has complied in all respects and is not in default or violation in
any respect of, and none of them is, to the knowledge of the Company, under
investigation with respect to or, to the knowledge of the Company, has been
threatened to be charged with or given notice of any violation of, any
applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not reasonably be expected to
have a Material Adverse

-12-



--------------------------------------------------------------------------------



 



Effect. Except for statutory or regulatory restrictions of general application
or as Previously Disclosed, no Governmental Entity has placed any material
restriction on the business or properties of the Company or any Company
Subsidiary.
          (p) Labor. Employees of the Company and the Company Subsidiaries are
not represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees. No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the knowledge of the Company, threatened to be brought
or filed with the National Labor Relations Board or any other labor relations
tribunal or authority. There are no organizing activities, strikes, work
stoppages, slowdowns, lockouts, material arbitrations or material grievances, or
other material labor disputes pending or, to the knowledge of the Company,
threatened against or involving the Company or any Company Subsidiary.
          (q) Company Benefit Plans.
          (1) Except as has not had or would not reasonably be expected to have
a Material Adverse Effect or which have been Previously Disclosed, (A) with
respect to each Benefit Plan, the Company and the Company Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
Benefit Plan; and (B) each Benefit Plan has been administered in all material
respects in accordance with its terms. “Benefit Plan” means any employee welfare
benefit plan within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), any employee pension benefit
plan within the meaning of Section 3(2) of ERISA and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program, agreement or
policy.
          (2) Except as has not had or would not reasonably be expected to have
a Material Adverse Effect or which have been Previously Disclosed, and except
for liabilities fully reserved for or identified in the Financial Statements, no
claim has been made, or to the knowledge of the Company threatened, against the
Company or any of the Company Subsidiaries related to the employment and
compensation of employees or any Benefit Plan, including any claim related to
the purchase of employer securities or to expenses paid under any defined
contribution pension plan.
          (r) Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries, were entered into (1) only in the ordinary
course of business, (2) in accordance with prudent practices and in all material
respects with all applicable

-13-



--------------------------------------------------------------------------------



 



laws, rules, regulations and regulatory policies and (3) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or one of the Company
Subsidiaries, enforceable in accordance with its terms. Neither the Company or
the Company Subsidiaries, nor, to the knowledge of the Company, any other party
thereto, is in breach of any of its material obligations under any such
agreement or arrangement.
     (s) Agreements with Regulatory Agencies. Except as Previously Disclosed,
neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is a
recipient of any extraordinary supervisory letter from, or is subject to any
capital directive by, or since December 31, 2008, has adopted any board
resolutions at the request of, any Governmental Entity that currently restricts
in any material respect the conduct of its business or that in any material
manner relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business (each item in this sentence, a “Regulatory Agreement”), nor has the
Company or any Company Subsidiary been advised since December 31, 2008 and until
the date hereof by any Governmental Entity that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement. The Company
and each Company Subsidiary are in compliance in all material respects with each
Regulatory Agreement to which it is party or subject, and neither the Company
nor any Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
     (t) Environmental Liability. Except as Previously Disclosed, there is no
legal, administrative, arbitral or other proceeding, claim, action or notice of
any nature seeking to impose, or that could result in the imposition of, on the
Company or any Company Subsidiary, any liability or obligation of the Company or
any Company Subsidiary with respect to any environmental health or safety
matters or any private or governmental, health or safety investigations or
remediation activities of any nature arising under common law or under any
local, state or federal environmental, health or safety statute, regulation or
ordinance, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), pending or, to the Company’s
knowledge, threatened against the Company or any Company Subsidiary the result
of which has had or would reasonably be expected to have a Material Adverse
Effect; to the Company’s knowledge, there is no reasonable basis for, or
circumstances that are reasonably likely to give rise to, any such proceeding,
claim, action, investigation or remediation; and to the Company’s knowledge,
neither the Company nor any Company Subsidiary is subject to any agreement,
order, judgment, decree, letter or memorandum by or with any Governmental Entity
or third party imposing any such environmental liability.

-14-



--------------------------------------------------------------------------------



 



     (u) Knowledge as to Conditions. The sale of $250 million of capital
securities of the Company has been requested by the FDIC as a condition to
qualify the Bank as a bidder in the Acquisition of the Target Institution, and
this amount will be required, among other things, for the Bank, if qualified by
the FDIC, to complete the Acquisition.
     (v) Brokers and Finders. Except for Sandler O’Neill & Partners, L.P. (the
“Placement Agent”), neither the Company nor any Company Subsidiary nor any of
their respective officers, directors, employees or agents, has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company or any Company Subsidiary, in connection
with this Agreement or the sale of the Convertible Preferred Stock.
     (w) Money Laundering Laws. The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Company Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened, except, in each case, as would
not reasonably be expected to have a Material Adverse Effect.
     (x) OFAC. Neither the Company nor any Company Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Company Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (y) Listing. The Common Stock is listed on the Nasdaq Global Select Market,
and the Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Global Select Market, nor has the
Company received any notification that the Nasdaq Global Select Market that it
is contemplating terminating such registration or listing. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Nasdaq Global Select Market to the effect that the Company is not in compliance
with the listing or maintenance requirements of the Nasdaq Global Select Market.

-15-



--------------------------------------------------------------------------------



 



     (z) Transactions With Affiliates and Employees. Except as Previously
Disclosed and other than the grant of stock options, restricted stock or other
equity awards that are not individually or in the aggregate material in amount,
none of the officers or directors of the Company and, to the Company’s
knowledge, none of the employees of the Company, is presently a party to any
transaction with the Company or to a presently contemplated transaction (other
than for services as employees, officers and directors) that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act since December 31, 2008.
     (aa) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     (bb) Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s knowledge,
employees, agents or other persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.
     (cc) Application of Takeover Protections; Rights Agreements. The Company
has not adopted any stockholder rights plan relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company. The
Company and its board of directors have taken all necessary action, if any is
needed, to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s articles of
incorporation or other organizational documents or the laws of the jurisdiction
of its incorporation which is applicable to any Purchaser solely as a result of
the Company’s issuance of the Securities and any Purchaser’s ownership of the
Securities.
     (dd) No Manipulation. In the last thirty (30) days, the Company has not,
and to the Company’s knowledge no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii) compensation paid to
the

-16-



--------------------------------------------------------------------------------



 



Placement Agent in connection with the placement of the shares of Convertible
Preferred Stock.
     (ee) Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
     (ff) Adequate Capitalization. As of December 31, 2009, the Company’s
Subsidiary insured depository institutions meet or exceed the standards
necessary to be considered “adequately capitalized” under FDIC Regulation
§325.103.
     (gg) Assuming the accuracy of the other representations and warranties of
each Purchaser and the performance of the covenants and agreements of each
Purchaser contained herein, the Company and the Bank are not subject to, and do
not expect that, as a result of the issuance of shares of Convertible Preferred
Stock provided herein, will become subject to, the FDIC Statement of Policy on
Qualifications for Failed Bank Acquisitions (August 26, 2009) (the “FDIC Policy
Statement”).
     (hh) CapGen. CapGen, subject to the terms and conditions hereof and subject
to the receipt of necessary regulatory approvals, has agreed with the Company to
purchase Convertible Preferred Stock in satisfaction of the preemptive right
previously granted to CapGen.
     2.3. Representations and Warranties of Each Purchaser. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company, as of
the date hereof and as of the Closing Date (except to the extent made only as of
a specified date, in which case as of such date), that, with respect to such
Purchaser:
     (a) Organization and Authority. Except as Previously Disclosed by a
Purchaser or as set forth on such Purchaser’s signature page, Purchaser is a
United States of America citizen, or is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization within the
United States of America, is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and where failure to be
so qualified would be reasonably expected to materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement or
consummate the transactions contemplated hereby on a timely basis, and Purchaser
has the corporate or other power and authority and governmental authorizations
to own its properties and assets and to carry on its business as it is now being
conducted.
     (b) Authorization.
     (1) Purchaser has the corporate or other power and authority to enter into
this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by Purchaser and the consummation of
the transactions contemplated hereby have been duly authorized by Purchaser’s
board of directors, general partner or managing members, investment committee

-17-



--------------------------------------------------------------------------------



 



or other authorized persons, as the case may be (if such authorization is
required), and no further approval or authorization by any of its partners or
other equity owners, as the case may be, is required. This Agreement has been
duly and validly executed and delivered by Purchaser and assuming due
authorization, execution and delivery by the Company, is a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
     (2) Neither the execution, delivery and performance by Purchaser of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of (i) its
certificate of limited partnership or partnership agreement or other
organization or governing documents or (ii) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which Purchaser is a party or by which it may be bound, or to which Purchaser or
any of the properties or assets of Purchaser may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
and assuming the accuracy of the representations and warranties of the Company
and the other Purchasers and the performance of the covenants and agreements of
the Company and the other Purchasers contained herein, violate any law, statute,
ordinance, rule or regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to Purchaser or
any of its properties or assets except in the case of clauses (A)(ii) and (B),
for such violations, conflicts and breaches as would not reasonably be expected
to materially and adversely affect Purchaser’s ability to perform its respective
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.
     (3) Assuming the accuracy of the other representations and warranties of
the Company and the performance of the covenants and agreements of the Company
contained herein, no notice to, registration, declaration or filing with,
exemption or review by, or authorization, order, consent or approval of, any
Governmental Entity, nor expiration or termination of any statutory waiting
period, is necessary for Purchaser to purchase the Securities to be acquired at
the Closing pursuant to this Agreement.
     (4) Assuming the accuracy of the other representations and warranties of
the Company and the other Purchasers, and the performance of the covenants and
agreements of the Company contained herein, solely as a result of the
Purchaser’s purchase of shares of Convertible Preferred Stock hereunder, the

-18-



--------------------------------------------------------------------------------



 



Purchaser is not subject to the FDIC Policy Statement and has no reason to
believe it will become subject to the FDIC Policy Statement or subject the
Company or the Bank to the FDIC Policy Statement.
          (c) Purchase for Investment. Purchaser acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities laws. Purchaser (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Securities to any person, (2) will
not sell or otherwise dispose of any of the Securities, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws, (3) is an “accredited investor” as
defined in SEC Rule 501 and/or a “qualified institutional buyer” under SEC
Rule 144A, (4) has reviewed the risk factors included in the Company 10-K and in
the offering materials, and (5) has such knowledge and experience in financial
and business matters and in investments of this type, including knowledge of the
Company, that it is capable of evaluating the merits and risks of the Company
and of its investment in the Securities and of making an informed investment
decision. Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an unregistered broker-dealer engaged in the business of being a
broker-dealer.
          (d) Ownership. As of the date hereof, Purchaser and any of its
Affiliates (other than (i) any portfolio company with respect to which Purchaser
is not the party exercising control over investment decisions and (ii) if
Purchaser is an Institutional Investor, its non-controlled Affiliates) are
currently the owners of record or the Beneficial Owners of shares of Common
Stock or securities convertible into or exchangeable for Common Stock in the
amounts shown on Schedule A to Purchaser’s signature page hereto. For purposes
of this Agreement, Purchaser shall be considered an “Institutional Investor” if
(i) Purchaser is a registered investment company pursuant to the Investment
Company Act of 1940, as amended, serves as a common investment advisor to
multiple investment advisory accounts on behalf of which Securities are being
purchased hereunder and which accounts are set forth on Schedule A to
Purchaser’s signature page hereto or is one of multiple investment advisory
accounts with a common investment advisor on behalf of which Securities are
being purchased hereunder and which accounts are set forth on Schedule A to
Purchaser’s signature page hereto and (ii) the Company has checked the
appropriate box on Purchaser’s signature page hereto indicating that Purchaser
is an “Institutional Investor” for purposes of this Agreement.
          (e) Review of Information and Consultation with Advisors. Purchaser
has, either alone or through its representatives:
          (1) consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers in connection herewith to the
extent it has deemed necessary;
          (2) had a reasonable opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, the officers and

-19-



--------------------------------------------------------------------------------



 



representatives of the Company and the Bank concerning the Company’s and the
Bank’s financial condition and results of operations, the business plan for the
Company and the Bank, all employment agreements and benefit plans and other
contractual arrangements among the Company, the Bank and their respective
management teams, the terms and conditions of the private placement of the
Securities, the Acquisition and any additional relevant information that the
Company possesses, and any such questions have been answered to its
satisfaction;
     (3) had the opportunity to review and evaluate the following in connection
with its investment decision with respect to the Securities: (A) all publicly
available records and filings concerning the Company and the Bank, including the
Company 10-K, as well as all other documents, records, filings, reports,
agreements and other materials provided by the Company regarding its and the
Bank’s business, operations and financial condition sufficient to enable it to
evaluate its investment; (B) the investor presentation materials (as
supplemented from time to time) including Risk Factors, Term Sheet, Capital
Offering — Select Q&A (collectively, the “Offering Materials”) that summarizes
this offering of Securities and the Acquisition; (C) the publicly available
records and filings concerning the Target Institution and is generally familiar
with the FDIC’s form of purchase and assumption transactions similar to the
Acquisition (the “P&A Agreements”); and (D) this Agreement, the Preferred Stock
Articles of Amendment attached as Exhibit A hereto, the Registration Rights
Agreement attached as Exhibit B hereto, the Escrow Agreement attached as
Exhibit C hereto, and all other exhibits, schedules and appendices attached
hereto and thereto and incorporated by reference in any of the foregoing
(collectively, the “Private Placement Documents”); and
     (4) made its own investment decisions based upon its own judgment, due
diligence and advice from such advisers as it has deemed necessary and not upon
any view expressed by any other Person, including, without limitation, the
Placement Agent. Neither such inquiries nor any other due diligence
investigations conducted by such Purchaser or its advisors or representatives,
if any, shall modify, amend or affect the Purchaser’s right to rely on the
Company’s representations and warranties contained herein. Purchaser understands
that its investment in the Securities involves a high degree of risk and it is
able to afford a complete loss of such investment.
     (f) No Reliance. Purchaser acknowledges that the information in the
Offering Materials is as of the date thereof and may not contain all of the
terms and conditions of the offering and sale of the Securities and the
Acquisition, and understands and acknowledges that it is Purchaser’s
responsibility to, and it has conducted its own independent investigation and
evaluation of the Company and its Significant Subsidiaries, the Target
Institution and the Acquisition, including without limitation, (i) the planned
future operations of the Company after completion of the Acquisition, if
applicable, and (ii) the Company’s existing management team and the proposed new
members of management that will operate and manage the Company

-20-



--------------------------------------------------------------------------------



 



following the completion of the Acquisition. Purchaser is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement and the other
Private Placement Documents. Furthermore, Purchaser acknowledges that: (A) the
Placement Agent has not performed any due diligence review on behalf of
Purchaser; (B) nothing in this Agreement or any other materials presented by or
on behalf of the Company to Purchaser in connection with the purchase of the
Securities constitutes legal, tax or investment advice and such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities; and (C) Purchaser received or had access to all of the information
Purchaser deemed necessary in order to make its decision to invest in the
Securities. Purchaser acknowledges and understands that there is no
representation or warranty being made to Purchaser as to the suitability or
sufficiency of information provided by the FDIC regarding the Target Institution
or the assets and liabilities of the Target Institution to be acquired in the
Acquisition, to the extent that any such information is made available. The
Placement Agent and its affiliates (and their respective officers, directors,
employees, agents, advisors, attorneys and consultants), are third-party
beneficiaries to this Section 2.3(f). For purposes of this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization or similar
entity and a government or any department or agency thereof.
     (g) Reliance on Exemptions. Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
regulations and that the Company is relying in part upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Securities.
     (h) Knowledge as to Conditions. Purchaser does not know of any reason why
any regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.
     (i) Brokers and Finders. Neither Purchaser nor its Affiliates, any of their
respective officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for Purchaser, in connection with this Agreement or the
transactions contemplated hereby, in each case, whose fees the Company would be
required to pay.
     (j) No General Solicitation. Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the

-21-



--------------------------------------------------------------------------------



 



Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.
     (k) No Governmental Review; Securities Are Not Deposits and Are Not
Insured. Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities. PURCHASER UNDERSTANDS AND
AGREES THAT THE SECURITIES ARE NOT SAVINGS ACCOUNTS, DEPOSITS OR OTHER
OBLIGATIONS OF A DEPOSITORY INSTITUTION AND ARE NOT INSURED BY THE FDIC,
INCLUDING THE FDIC’S DEPOSIT INSURANCE FUND, OR ANY OTHER GOVERNMENTAL AGENCY,
AND THAT THE SECURITIES ARE SUBJECT TO RISK OF LOSS.
     (l) Investment Risk. Purchaser understands that (i) its investment in the
Securities involves a high degree of risk, (ii) no representation is being made
as to the business or prospects of the Company or the Bank after completion of
the Acquisition or the future value of the Securities, and (iii) no
representation is being made as to any projections or estimates delivered to or
made available to Purchaser (or any of its affiliates or representatives) of the
Company’s or the Bank’s future assets, liabilities, stockholders’ equity,
regulatory capital ratios, net interest income, net income or any component of
any of the foregoing or any ratios derived therefrom.
     (m) Residency. Purchaser has, if an entity, its principal place of business
or, if an individual, its primary residence, in the jurisdiction in the United
States indicated below Purchaser’s name on the signature pages hereto, except as
indicated on such signature page.
ARTICLE III
COVENANTS
     3.1. Filings; Other Actions.
     (a) Each Purchaser, with respect to itself only, on the one hand, and the
Company, on the other hand, will cooperate and consult with the other and use
reasonable best efforts to provide all necessary and customary information and
data, to prepare and file all necessary and customary documentation, to provide
evidence of non-control of the Company and the Bank, including executing and
delivering to the applicable Governmental Entities passivity and disassociation
commitments and commitments not to act in concert with respect to the Company or
the Bank (the “Commitments”) in the forms customary for transactions similar to
the transaction contemplated hereby, and to effect all necessary and customary
applications, notices, petitions, filings and other documents, and to obtain all
necessary and customary permits, consents, orders, approvals and authorizations
of, or any exemption by, all third parties and Governmental Entities, and the
expiration or termination of any

-22-



--------------------------------------------------------------------------------



 



applicable waiting period, in each case, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement, including the Agreements attached as
Exhibits hereto and (ii) with respect to each Purchaser, to the extent typically
provided by such Purchaser to such third parties or Governmental Entities, as
applicable, under such Purchaser’s policies consistently applied and subject to
such confidentiality requests as such Purchaser may reasonably seek.
Notwithstanding the immediately preceding sentence, the Purchaser shall not be
required to provide information on its investors solely in their capacities as
limited partners or other similar passive equity investors, and shall be
entitled to request confidential treatment from any Governmental Entity and not
disclose to the Company any information that is confidential and proprietary to
the Purchaser. Each party shall execute and deliver both before and after the
Closing such further certificates, agreements, documents and other instruments
and take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters,
subject, in each case, to clauses (i) and (ii) of the first sentence of this
Section 3.1(a). Each Purchaser and the Company will have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions to which it will be party contemplated by this Agreement; provided,
however, that (i) no Purchaser shall have the right to review any such
information relating to another Purchaser and (ii) a Purchaser shall not be
required to disclose to the Company any information that is confidential and
proprietary to such Purchaser. In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable in light
of the currently anticipated date for bidding on the Target Institution of
April 8, 2010. Each party hereto agrees to keep the other party apprised of the
status of matters referred to in this Section 3.1(a). Each Purchaser shall
promptly furnish the Company, and the Company shall promptly furnish each
Purchaser, to the extent permitted by applicable law, with copies of written
communications received by it or its Subsidiaries from, or delivered by any of
the foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement.
     (b) The Company shall call a meeting of its stockholders, to be held as
promptly as practicable following the Closing, and in no event later than
75 days after the Closing, to seek the Stockholder Approvals proposals to
(1) approve the Conversion of the Convertible Preferred Stock and the related
issuance of Common Stock for purposes of Rule 5635 of the Nasdaq Stock Market
Rules and (2) to amend the Articles of Incorporation to increase the number of
authorized shares of Common Stock to permit the Conversion in full and provide
available authorized but unissued shares for general corporate purposes. The
Board of Directors of the Company shall recommend approval of such proposals. In
connection with such meeting, the Company shall promptly prepare (and each
Purchaser will reasonably cooperate with the Company to prepare) and file (but
in no event more than twenty business days after the Closing Date) with the SEC
a preliminary proxy statement or an amended

-23-



--------------------------------------------------------------------------------



 



preliminary proxy statement, shall use its reasonable best efforts to respond to
any comments of the SEC or its staff and to cause a definitive proxy statement
related to such stockholders’ meeting to be mailed to the Company’s stockholders
not more than five business days after clearance thereof by the SEC, and shall
use its reasonable best efforts to solicit proxies for such stockholder
approval. If at any time prior to such stockholders’ meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. Each Purchaser and the
Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable laws and regulations. In the event that the Stockholder Approvals are
not obtained at such stockholders’ meeting, the Company shall include proposals
to approve (and the Board of Directors shall unanimously recommend approval of)
such Stockholder Approvals proposals at a meeting of its stockholders no less
than once in each subsequent three-month period beginning on the date of such
stockholders meeting until such approval is obtained. The Preferred Stock
Articles of Amendment contain a reduction in the Conversion Price, as defined
therein, for failure to obtain the Stockholder Approvals timely pursuant to this
Section 3.1 and the Preferred Stock Articles of Amendment.
     (c) Each Purchaser, on the one hand, agrees to furnish the Company, and the
Company, on the other hand, agrees, upon request, to furnish to each Purchaser,
all information concerning itself, its Affiliates, directors, officers, partners
and stockholders and such other matters as may be reasonably necessary or
advisable in connection with the proxy statement in connection with any such
stockholders’ meeting at which the Stockholder Approvals are sought.
     3.2. Access, Information and Confidentiality.
     (a) Each Purchaser confirms that it is aware that United States securities
laws may prohibit any person who has material non-public information about a
company from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person may purchase or sell such
securities. After the Closing, the Company will not intentionally provide
Purchaser with material non-public information without Purchaser’s prior
consent. The Parties hereby reaffirm their existing Confidentiality Agreement,
which shall continue in full force and effect. To the extent holders of more
than 5% of the Company’s outstanding Common Stock desire additional information
about the Company following the Closing Date and execute and deliver
confidentiality agreements that provide, among other things, for compliance with
the securities laws, the Company will discuss non-public information regarding
the Company with such Persons.

-24-



--------------------------------------------------------------------------------



 



     (b) Each party hereto will hold, and will cause its respective Affiliates
and its and their respective directors, officers, employees, agents, consultants
and advisors to hold, in strict confidence, unless disclosure to a regulatory
authority is necessary or appropriate in connection with any necessary
regulatory approval, examination or inspection or unless disclosure is required
by judicial or administrative process or, in the written opinion of its counsel,
by other requirement of law or the applicable requirements of any regulatory
agency or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by or on behalf
of such other party or its representatives pursuant to this Agreement (except to
the extent that such information can be shown to have been (1) previously known
by such party on a non-confidential basis, (2) in the public domain through no
fault of such party or (3) later lawfully acquired from other sources by such
party), and Purchaser shall not release or disclose such Information to any
other person, except its auditors, attorneys, financial advisors, other
consultants and advisors.
     (c) Except as may have otherwise been previously agreed with the Company,
Purchasers may, as permitted by the Commitments and applicable laws, rules and
regulations, talk with other Purchasers regarding the Company, but in no event
shall the Purchasers act in concert inconsistent with the BHC Act, the CIBC Act
or the policy statements of any Governmental Entity asserting jurisdiction over
the Company, the Bank or any Purchaser, or where such activity would reasonably
be likely to limit the Company’s or the Bank’s activities, including any
opportunities to bid on failed FDIC insured institutions or other assets or
liabilities.
     3.3. Waiver of Change-of-Control Rights. The Company shall use its
reasonable best efforts to promptly obtain waivers of all Employee
Change-of-Control Rights. For purposes of this Section 3.3, “Employee
Change-of-Control Rights” means any right of a director, officer or employee of
the Company that arises, vests, accelerates or becomes exercisable (in each
case, by contract or otherwise) as a result of the purchase of securities from
the Company by any Purchaser pursuant to this Agreement.
ARTICLE IV
ADDITIONAL AGREEMENTS
     4.1. Transfer Restrictions.
     (a) Notwithstanding any other provision of this Article IV, each Purchaser
covenants that the Securities may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state, federal or foreign securities laws. In
connection with any transfer of the Securities other than (i) pursuant to an
effective registration statement, (ii) to the Company or (iii) pursuant to
Rule 144 (provided that the transferor provides the Company with reasonable
assurances (in the form of seller and broker representation

-25-



--------------------------------------------------------------------------------



 



letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent, the
form and substance of which opinion shall be reasonably satisfactory to the
Company and the Transfer Agent, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act. As
a condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of
the preceding sentence), any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of a Purchaser under
this Agreement and the Registration Rights Agreement with respect to such
transferred Securities.
     (b) Hedging. Each Purchaser covenants that it will not knowingly make any
sale, transfer, or other disposition of any Securities, or engage in hedging
transactions with respect to such Securities, in violation of the Securities Act
(including Regulation S) or the Exchange Act.
     4.2. Legend. (a) Each Purchaser agrees that all certificates or other
instruments, if any, representing the Securities subject to this Agreement will
bear a legend and with respect to Securities held in book-entry form, the
Transfer Agent will record a legend on the share register substantially to the
following effect:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT DEPOSITS OR OTHER
OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FDIC OR ANY OTHER GOVERNMENTAL
AGENCY.
THE CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER OF THE
CORPORATION WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF OF THE CORPORATION AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS
OF SUCH PREFERENCES AND/OR RIGHTS. SUCH REQUEST SHOULD BE ADDRESSED TO THE
CORPORATION OR THE TRANSFER AGENT.
THE ISSUANCE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF
ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO UNDER SUCH ACT
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, EFFECTIVE AS OF THE
EFFECTIVENESS DATE THEREOF,

-26-



--------------------------------------------------------------------------------



 



COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE CORPORATION AT THE
CORPORATION’S PRINCIPAL EXECUTIVE OFFICES.
     (b) The restrictive legend set forth in Section 4.2(a) above shall be
removed and the Company shall issue a certificate without such restrictive
legend or any other restrictive legend to the holder of the applicable
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to such securities and without volume or manner-of-sale restrictions. Following
the earlier of (i) the effective date of the registration statement registering
such Securities for resale or (ii) Rule 144 becoming available for the resale of
Securities, without the requirement for the Company to be in compliance with the
current public information required under 144(c)(1) (or Rule 144(i)(2), if
applicable) as to the Securities and without volume or manner-of-sale
restrictions, the Company shall instruct the Transfer Agent to remove the legend
from the Securities and shall cause its counsel to issue any legend removal
opinion required by the Transfer Agent. Any fees (with respect to the Transfer
Agent, Company counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. If a legend
is no longer required pursuant to the foregoing, the Company will no later than
three (3) Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent (with notice to the Company) of a legended certificate or
instrument representing such Securities (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and a representation letter to the extent required by
Section 4.1, (such third Trading Day, the “Legend Removal Date”) deliver or
cause to be delivered to such Purchaser a certificate or instrument (as the case
may be) representing such Securities that is free from all restrictive legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.2(b). Certificates for Securities free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.
     (c) Each Purchaser hereunder acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act and the rules and regulations promulgated thereunder. Except
as otherwise provided below, while the above-referenced registration statement
remains effective, each Purchaser hereunder may sell the Securities in
accordance with the plan of distribution contained in the registration statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Securities are sold pursuant to Rule 144. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the registration statement

-27-



--------------------------------------------------------------------------------



 



registering the resale of the Securities is not effective or that the prospectus
included in such registration statement no longer complies with the requirements
of Section 10 of the Securities Act, the Purchaser will refrain from selling
such Securities until such time as the Purchaser is notified by the Company that
such registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Securities pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act.
     4.3. Reservation for Issuance. The Company will seek authorization in the
Stockholder Approval of additional shares of Common Stock and will reserve from
such newly authorized shares of Common Stock, that number of shares of Common
Stock sufficient for issuance upon exercise or conversion of all outstanding
shares of Convertible Preferred Stock, and such other shares of Common Stock the
Company believes it may need if available for general corporate purposes.
     4.4. [Reserved]
     4.5. Indemnity.
     (a) The Company agrees, subject to applicable law, to indemnify and hold
harmless each Purchaser and its Affiliates and each of their respective
officers, directors, partners, members, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), and each person who
controls each Purchaser within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder, to the fullest extent lawful, from and
against any and all actions, suits, claims, proceedings, costs, losses,
liabilities, damages, expenses (including reasonable attorneys’ fees and
disbursements), amounts paid in settlement and other costs (collectively,
“Losses”) arising out of or resulting from (1) any inaccuracy in or breach of
the Company’s representations or warranties in this Agreement or (2) the
Company’s breach of agreements or covenants made by the Company in this
Agreement (other than any Losses attributable to any breach of this Agreement by
Purchaser) or (3) any action, suit, claim, proceeding or investigation by any
Governmental Entity, stockholder of the Company or any other person (other than
the Company) relating to this Agreement or the transactions contemplated hereby
(other than any Losses attributable to the acts, errors or omissions on the part
of Purchaser, but not including the transactions contemplated hereby, and any
Losses for which each Purchaser is obligated under Section 4.5(b)).
     (b) [Reserved]
     (c) A party entitled to indemnification hereunder (each, an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this

-28-



--------------------------------------------------------------------------------



 



Section 4.5 unless and only to the extent that the Indemnifying Party shall have
been actually prejudiced by the failure of such Indemnified Party to so notify
such party. Such notice shall describe in reasonable detail each such claim. In
case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at its own
expense, separate counsel and participate in the defense thereof; provided that
the Indemnifying Party shall be entitled to assume and conduct the defense
thereof, unless the counsel to the Indemnified Party advises the Indemnifying
Party in writing that such claim involves a conflict of interest (other than one
of a monetary nature) that would reasonably be expected to make it inappropriate
for the same counsel to represent both the Indemnifying Party and the
Indemnified Party, in which case, the Indemnified Party shall be entitled to
retain its own counsel at the cost and expense of the Indemnifying Party (except
that the Indemnifying Party shall only be liable for the legal fees and expenses
of one law firm for all Indemnified Parties, taken together with respect to any
single action or group of related actions). If the Indemnifying Party assumes
the defense of any claim, all Indemnified Parties shall thereafter deliver to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the claim, and each
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making persons available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent, unless the Indemnifying Party is unconditionally and
irrevocably released from all such claims, actions, suits and proceedings and
Losses; provided that the Indemnifying Party shall not unreasonably withhold or
delay its consent. The Indemnifying Party further agrees that it will not,
without the Indemnified Party’s prior written consent (which shall not be
unreasonably withheld or delayed), settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding and does not involve any prospective relief against such
Indemnified Party.
     (d) The Company shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.5(a)(1), (1) with respect to any claim for indemnification
if the amount of Losses with respect to such claim (including a series of
related claims) are less than $250,000 (Losses less than such amount being
referred to as a “De Minimis Claim”) and (2) unless and until the aggregate
amount of all Losses incurred with respect to all claims (other than De Minimis
Claims) pursuant to 4.5(a)(1) exceed $1,000,000 (the “Threshold Amount”), in
which event the Company shall be responsible for all Losses including those
below the Threshold Amount. The cumulative indemnification obligation of the
Company to any Purchaser and all of the Indemnified Parties affiliated with (or
whose claims are permitted by virtue of their relationship with) such Purchaser
for inaccuracies in or breaches of representations and

-29-



--------------------------------------------------------------------------------



 



warranties, shall in no event exceed the Purchase Price attributable to such
Purchaser plus an amount attributable to the out-of-pocket cost of litigation,
if any, reasonably incurred by such Purchaser and Indemnified Parties, including
the reasonable fees and expenses of one counsel who shall represent both such
Purchaser and such Indemnified Parties.
     (e) Any claim for indemnification pursuant to this Section 4.5 for breach
of any representation or warranty can only be brought on or prior to the second
anniversary of the Closing Date; provided that if notice of a claim for
indemnification pursuant to this Section 4.5 for breach of any representation or
warranty is brought prior to the end of such period, then the obligation to
indemnify in respect of such breach shall survive as to such claim, until such
claim has been finally resolved.
     (f) No party to this Agreement (or any of its Affiliates) shall, in any
event, be liable or otherwise responsible to any other party (or any of its
Affiliates) for any punitive damages of such other party (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof.
     (g) No investigation of the Company by a Purchaser, or by the Company of a
Purchaser, whether prior to or after the date hereof, shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right.
     (h) Any indemnification payments pursuant to this Section 4.5 shall be
treated as an adjustment to the Purchase Price for the Securities for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
     4.6. Exchange Listing. The Company shall promptly use its reasonable best
efforts to cause the shares of Common Stock reserved for issuance pursuant to
the conversion of the Convertible Preferred Stock to be approved for listing on
the Nasdaq Global Select Market, including by submitting prior to the Closing
supplemental listing materials with the Nasdaq Global Select Market with respect
to the shares of Common Stock reserved for issuance pursuant to the conversion
of the Convertible Preferred Stock, subject to official notice of issuance, and
upon receipt of the Stockholder Approvals, as promptly as practicable, and in
any event before the Closing if permitted by the rules of the Nasdaq Global
Select Market.
     4.7. Tax Treatment of Convertible Preferred Stock. The Company covenants
not to treat the Convertible Preferred Stock as preferred stock for purposes of
Section 305 of the Internal Revenue Code of 1986, as amended (the “Code”),
except as otherwise required by applicable law.
ARTICLE V
CONDITIONS TO CLOSING; TERMINATION
     5.1. Conditions to Each Purchaser’s Obligations. The obligations of each
Purchaser to purchase and pay for the Securities to be purchased by such
Purchaser are subject to the

-30-



--------------------------------------------------------------------------------



 



satisfaction or waiver by such Purchaser, on or before such Closing Date, of the
following conditions:
     (a) The representations and warranties contained in Section 2.2 shall be
true, complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent such representations and warranties expressly relate to any
earlier date (in which case such representations and warranties shall be
accurate on and as of such date), and an authorized officer of the Company shall
have certified such compliance to the Purchasers in writing on behalf of the
Company.
     (b) The Company shall have performed and complied in all material respects
with all agreements contained herein required to be performed or complied with
by it prior to or at the Closing Date, and an authorized officer of the Company
shall have certified such compliance to the Purchasers in writing on behalf of
the Company.
     (c) The Company shall have executed and delivered, effective as of the
Closing, the Escrow Agreement and the Registration Rights Agreement in the forms
attached as Exhibit B and Exhibit C, respectively.
     (d) The Purchaser shall have received an opinion of counsel, dated as of
the Closing Date and addressed to the Purchaser, in such form and substance as
are customary for transactions of this type.
     (e) The Purchaser shall have received the shares of Convertible Preferred
Stock being purchased at the Closing, and otherwise shall have received evidence
from the Transfer Agent that it had been directed to issue and deliver shares to
the Purchasers.
     (f) Each Purchaser shall not have been made subject to the FDIC Policy
Statement solely as a result of its purchase of shares of Convertible Preferred
Stock hereunder.
     (g) With respect to the purchase of the Contingent Shares, the Bank shall
have been named by the FDIC as the winning bidder for the Acquisition of the
Target Institution, and the conditions to the release of the aggregate Purchase
Price to the Company from Escrow pursuant to the Escrow Agreement shall have
been satisfied.
     (h) With respect to a purchase of only the Non-Contingent Shares, the
Company shall notify the Escrow Agent and the respective Purchasers of the
number of Non-Contingent Shares allocated to them and the conditions to the
release of the Purchase Price for the Non-Contingent Shares from Escrow pursuant
to the Escrow Agreement or otherwise shall have been satisfied. This notice
shall be given within five (5) business days of the occurrence of the:
(i) receipt of written notice from the FDIC that the Bidder will not be
permitted as a final matter to enter a Bid (“Notice of Non-Qualification”),
(ii) receipt of a notice that the Bidder is not named by the FDIC as the winning
bidder for the Target Institution’s Assets and Liabilities (a “Notice of

-31-



--------------------------------------------------------------------------------



 



Higher Bid”), (iii) the Company or the Bank determines not to submit a Bid or
failed to submit a Bid, (iv) receipt of a Delay Notice or (v) failure of the
Acquisition to close by April 30, 2010.
     (i) The Company shall have received subscriptions to shares of Convertible
Preferred Stock aggregating $250 million.
     (j) The purchase of such Securities shall not (i) cause Purchaser or any of
its affiliates to violate any bank regulation, (ii) except in the case of
CapGen, require such Purchaser or any of its affiliates to file a prior notice
with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”) or its delegee under the CIBC Act or the BHC Act or obtain the prior
approval of any bank regulator or (iii) except in the case of CapGen, cause such
Purchaser, together with any other person whose Company securities would be
aggregated with such Purchaser’s Company securities for purposes of any bank
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser) would represent 10.0% or
more of the voting securities of the Company outstanding at such time.
     (k) The Company shall not have been notified by the FDIC that the Company
is subject to the FDIC Policy Statement with respect to the Acquisition of the
Target Institution and that, as a result, the Purchaser will become subject to
the FDIC Policy Statement solely as a result of the purchase of the shares of
Convertible Preferred Stock hereunder, assuming the accuracy of the Purchaser’s
representation, warranties and covenants.
     5.2. Conditions to Company’s Obligations. The obligations of the Company to
issue and sell the Securities to each individual Purchaser and to perform its
obligations under this Agreement with respect to such Purchaser are subject to
the satisfaction by such Purchaser, on or before such Closing Date, of the
following conditions:
     (a) The representations and warranties contained in Section 2.3 shall be
true, complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent such representations and warranties expressly relate to any
earlier date (in which case such representations and warranties shall be
accurate on and as of such date), and an authorized officer of such Purchaser
shall have certified such compliance to the Company in writing on behalf of such
Purchaser.
     (b) Such Purchaser shall have performed and complied in all material
respects with all agreements contained herein required to be performed or
complied with by it prior to or at the Closing Date, and an authorized officer
of such Purchaser shall have certified such compliance to the Company in writing
on behalf of such Purchaser.
     (c) With respect to the purchase of the Contingent Shares, the Bank shall
have been named by the FDIC as the winning bidder for the Acquisition of the
Target

-32-



--------------------------------------------------------------------------------



 



Institution, and the conditions to the release of the aggregate Purchase Price
to the Company from Escrow pursuant to the Escrow Agreement shall have been
satisfied.
     (d) With respect to a purchase of only the Non-Contingent Shares, the
Company shall notify the Escrow Agent and the respective Purchasers of the
number of Non-Contingent Shares allocated to them and the conditions to the
release of the Purchase Price for the Non-Contingent Shares from Escrow pursuant
to the Escrow Agreement or otherwise shall have been satisfied. This notice
shall be given within five (5) business days of the occurrence of the:
(i) receipt of a Notice of Non-Qualification, (ii) receipt of a Notice of Higher
Bid, (iii) the Company or the Bank determines not to submit a Bid or failed to
submit a Bid, (iv) receipt of a Delay Notice or (v) failure of the Acquisition
to close by April 30, 2010.
     (e) The Company shall not have been notified by the FDIC that the Company
is subject to the FDIC Policy Statement with respect to the Acquisition of the
Target Institution and that, as a result, any Purchaser hereunder will become
subject to the FDIC Policy Statement solely as a result of the purchase of the
shares of Convertible Preferred Stock hereunder, assuming the accuracy of each
Purchaser’s representation, warranties and covenants.
     5.3. Release of Escrow Funds. Upon the occurrence of the events specified
in Section 5(b) of the Escrow Agreement, all monies held by the Escrow Agent
pursuant to the Escrow Agreement other than the Purchase Price for the
Non-Contingent Shares shall be released and returned to the respective
Purchasers as provided in the Escrow Agreement. The Escrow Funds representing
the Purchase Price for the Non-Contingent Shares shall be released as provided
in the Escrow Agreement.
     5.4. Termination. The Company and each Purchaser’s obligations under this
agreement may be terminated by the mutual written consent in writing of such
Purchaser and the Company.
     5.5. Rescission. In the event that, following the Closing of the Contingent
Shares, the Acquisition is not consummated on the Closing Date, then the
issuance of such Contingent Shares shall be void ab initio, and the Company
shall promptly notify and return the Purchase Price paid for such Contingent
Shares to the respective Purchasers of such Contingent Shares as specified on
each such Purchaser’s signature page hereto. Promptly following such actions
specified in the first sentence of this Section, the Company shall provide
written notice to the Transfer Agent that such purchase is void and of no effect
and that the share issuance instructions with respect to the Purchasers of the
Contingent Purchasers shall be null and void, unless any Purchaser received
certificates, in which case such Purchaser shall return to the Company for
cancellation the certificates for its Contingent Shares concurrently with the
Company returning promptly to such Purchaser its Purchase Price with respect to
the Contingent Shares by wire transfer of immediately available funds to a bank
account designated by such Purchaser. This Section 5.5 shall not affect the
parties’ obligations to pay for and issue Non-Contingent Shares.

-33-



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     6.1. Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for two years
following the Closing Date (or until final resolution of any claim or action
arising from the breach of any such representation and warranty, if notice of
such breach was provided prior to the second anniversary of the Closing Date)
and thereafter shall expire and have no further force and effect. Except as
otherwise provided herein, all covenants and agreements contained herein, other
than those which by their terms are to be performed in whole or in part after
the Closing Date, shall terminate as of the Closing Date.
     6.2. Expenses. Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; except as may be concurrently or
subsequently agreed in writing between the Company and any Purchaser.
     6.3. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No waiver of any party to this Agreement
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
     6.4. Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile or electronic transmission and such
facsimiles or electronic transmissions will be deemed as sufficient as if actual
signature pages had been delivered.
     6.5. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.
     6.6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     6.7. Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt,

-34-



--------------------------------------------------------------------------------



 



(b) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the third business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
(a) If to Purchaser to it at:
As set forth on such Purchaser’s signature page hereto.
(b) If to the Company:
Dennis S. Hudson, III
Chief Executive Officer
Seacoast Banking Corporation of Florida
815 Colorado Avenue
Stuart, Florida 34994
with a copy to (which copy alone shall not constitute notice):
Ralph F. MacDonald III
Jones Day
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
The Company shall notify the Purchasers and the Escrow Agent promptly upon
receipt of a Notice of Non-Qualification, Notice of Higher Bid, a Winning Bid
Notice, a Delay Notice, the Bank’s or the Company’s determination not to submit
or failure to submit a Bid for the Target Institution or the failure to have a
Closing Date on or before April 30, 2010 under Section 5 of the Escrow
Agreement, and the Company’s determination of the allocation of the
Non-Contingent Shares, as such terms are defined in the Escrow Agreement and as
provided in the Escrow Agreement. With respect to a purchase of only the
Non-Contingent Shares, the Company shall notify the Escrow Agent and the
respective Purchasers of the number of Non-Contingent Shares allocated to them
and the conditions to the release of the Purchase Price for the Non-Contingent
Shares from Escrow pursuant to the Escrow Agreement shall have been satisfied.
This notice shall be given within five (5) business days of the occurrence of
the: (i) receipt of a Notice of Non-Qualification, (ii) receipt of a Notice of
Higher Bid, (iii) the Company’s or Bank’s determination not to submit or failure
to submit a Bid, (iv) receipt of a Delay Notice or (v) the failure of the
Acquisition to close by April 30, 2010.
     6.8. Entire Agreement, Etc. (a) This Agreement (including the Exhibits and
Disclosure Schedules hereto), the Escrow Agreement, the Registration Rights
Agreement and, with respect to a particular Purchaser and the Company, each
Non-Disclosure Agreement to which the Company and such Purchaser is a party and
any other agreement entered into between

-35-



--------------------------------------------------------------------------------



 



any Purchaser and the Company in connection herewith, collectively constitute
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof; and (b) this Agreement will not be
assignable by operation of law or otherwise (any attempted assignment in
contravention hereof being null and void); provided that a Purchaser may assign
its rights and obligations under this Agreement to any Affiliate or Person that
shares a common discretionary investment adviser, but only if the transferee
agrees in writing for the benefit of the Company (with a copy thereof to be
furnished to the Company) to be bound by the terms of this Agreement (any such
transferee shall be included in the term “Purchaser”); provided, further, that
no such assignment shall relieve such Purchaser of its obligations hereunder. By
executing this Agreement, each Purchaser (other than a Section 1.2(c) Purchaser
or a Section 1.2(d) Purchaser if such Purchaser wires funds directly to the
Company pursuant to Section 1.2(d)) hereby consents to and agrees to be bound by
the Escrow Agreement.
     6.9. Interpretation; Other Definitions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:
     (a) the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
     (b) the word “or” is not exclusive;
     (c) the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;
     (d) and the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;
     (e) “business day” means any day that is not Saturday or Sunday and that is
not a day on which banking institutions generally are authorized or obligated by
law or executive order to be closed in the States of Florida and New York;
     (f) “person” has the meaning given to it in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and

-36-



--------------------------------------------------------------------------------



 



     (g) to the “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge of the Company’s executive officers.
     6.10. Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.
     6.11. Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the parties
hereto) or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     6.12. No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit, right or remedies, whether as third party
beneficiaries or otherwise, except (i) as set forth in Section 2.3(f) and
(ii) that the provisions of Section 4.5 shall inure to the benefit of the
Persons who are Indemnified Parties.
     6.13. Time of the Essence. Time is of the essence in the performance of
each and every term of this Agreement.
     6.14. Effectiveness. This Agreement shall be effective upon the execution
of this Agreement by the parties hereto.
     6.15. Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor any
Purchaser will make any such news release or public disclosure without first
notifying the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed), provided that nothing in
this Section 6.15 shall prevent the Company from making timely disclosures under
the Securities Act, the Exchange Act and NASDAQ rules and provided further that
parties hereto acknowledge that CapGen will file an amendment to its report on
Schedule 13D, filed with the SEC on April 1, 2010, as required by the Exchange
Act rules, disclosing the terms of the transactions contemplated by this
Agreement. The Company will not publicly disclose the name of any Purchaser or
its investment advisor, except to the extent required by applicable law or
authorized in writing by such Purchaser, and shall make such disclosures to all
applicable Governmental Authorities and NASDAQ. The Company and each Purchaser
agree that within one business day following the Acquisition (or the Closing
Date if only Non-Contingent Shares are purchased), the Company shall publicly
disclose the

-37-



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement. From and after such disclosure, no
Purchaser shall be in possession of any material, non-public information
received from the Company in connection with the Bid or the Acquisition or the
purchase of the Convertible Preferred Securities. On or before 9:00 am (New York
City time) on the second business day immediately following the Acquisition (or
the Closing Date if only Non-Contingent Shares are purchased), the Company will
file a Current Report on Form 8-K with the SEC describing the Acquisition, if
applicable, and the terms of this Agreement.
     6.16. Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
     6.17. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser under this Agreement, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any such other Purchaser under this Agreement. Nothing contained herein, and
no action taken by any Purchaser pursuant hereto, shall be deemed to constitute
Purchaser and any of the other Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that
Purchaser and any of the other Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for Purchaser in connection with making its investment hereunder and that
no other Purchaser will be acting as agent of Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
     6.18. Survival. The representations and warranties, and the covenants and
agreements to be performed after the Closing Date shall survive the issuance of,
and the payment for, the shares of Convertible Preferred Stock.

-38-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of this 8th day of April,
2010.

            COMPANY:

Seacoast Banking Corporation of Florida
      By:   /s/ Dennis S. Hudson, III         Name:   Dennis S. Hudson, III     
  Title:   Chairman & Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Investment Agreement
Purchaser Signature Page
TO BE COMPLETED BY PURCHASER ONLY:
Form of organization and jurisdiction of organization of Purchaser:
                                                           
                     
Tax ID Number of Purchaser:                                         
Name under which Securities to be registered (including nominee name, if
applicable):                     
Shares of Company Common Stock (or securities convertible into or exchangeable
for Common Stock) currently held beneficially by Purchaser                     
Notice Information:
Street Address:
Attention:
Fax:
Email:
Telephone:
Indicate by “X” if Purchaser is a “Section 1.2(c) Purchaser”:
                    
Wire Instructions for Each Purchaser’s Account
Account Name:
Account No:
ABA Routing/Transit No:
Bank Name:
Contingent Shares:      $                    
Non-Contingent Shares: $ 

            PURCHASER:

[Name]
      By:           Name:           Title:               By:           Name:    
      Title:        

TO BE COMPLETED BY COMPANY ONLY:
Total Number of Shares Subscribed and Accepted:                     
Price per Share of Convertible Preferred Stock purchased: $                    
Non-Contingent Shares Subscribed: $                    
Total Purchase Price: $                    
Is Purchaser an “Institutional Investor?”:                     

 



--------------------------------------------------------------------------------



 



Purchaser Signature Page
To be Completed by Institutional Investor Only
List of Common Accounts (see Section 2.3(d)), including legal name (and if
applicable, nominee name) and Tax ID (and if applicable, nominee Tax ID) of each
Account if shares are to be registered to each account.

 